IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38642

STATE OF IDAHO,                                   )     2011 Unpublished Opinion No. 746
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 14, 2011
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
PETER PAUL FRIDEL,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Susan E. Wiebe, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for burglary, affirmed; order relinquishing
       jurisdiction, affirmed; order denying I.C.R. 35 motion for reduction of sentence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Peter Paul Fridel pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Fridel to a unified term of ten years, with a minimum period of confinement of four
years and retained jurisdiction. The district court later relinquished jurisdiction. Fridel filed an
Idaho Criminal Rule 35 motion, which the district court denied. Fridel appeals asserting that the
district court abused its discretion by relinquishing jurisdiction, by imposing an excessive
sentence and failing to sua sponte reduce the sentence upon relinquishing jurisdiction, and by
denying his Rule 35 motion.



                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Fridel has
failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Fridel’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Fridel’s judgment of conviction and sentence, the order of the district court
relinquishing jurisdiction, and the district court’s order denying the Rule 35 motion, are affirmed.




                                                     2